Citation Nr: 1527696	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 2, 2002, for the grant of service connection for bipolar disorder.  

2.  Entitlement to an effective date earlier than October 2, 2002, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to an effective date earlier than October 2, 2002, for the grant of entitlement to Dependents' Educational Benefits (DEA).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1980.  

This case comes before the Board of Veterans Appeals (the Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran's petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, was most recently denied in a prior final March 2000 rating decision; this decision was not appealed and became final.  

2.  The Veteran's application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder was received by VA on October 2, 2002.  
 
3.  In December 2011, the Board granted entitlement to service connection for bipolar disorder.  

4.  In a December 2011 RO decision, the RO implemented the Board's decision and granted service connection for bipolar disorder effective October 2, 2002, the date of receipt of the Veteran's application to reopen the service connection claim.

5.  Service connection only is in effect for is bipolar disorder, evaluated at 70 percent disabling effective October 2, 2002.  

6.  Prior to October 2, 2002, service connection was not in effect for any disabilities.  

6.  The Veteran's claim for DEA benefits is derived from his TDIU claim; thus, both awards must share the same effective date.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than October 2, 2002, for the grant of service connection for bipolar disorder are not met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).

2.  The criteria for an earlier effective date than October 2, 2002, for a TDIU are not met. 38 U.S.C.A. §§ 1154(a), 5107(b) 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The criteria for an earlier effective date than October 2, 2002, for the award of DEA benefits are not met.  38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.807, 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b).

Here, the Veteran is contesting the effective dates assigned for the grant of service connection for bipolar disorder, TDIU, and DEA benefits.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  The VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008). 

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Earlier Effective Date Claim for Service Connection for Bipolar Disorder

The Veteran argues that an earlier effective date of July 26, 1996, is warranted for the grant of service connection for bipolar disorder because he filed a petition to reopen his claim for a psychiatric disorder on that date and he has continued his claim since.  

As an initial matter, the Board notes this claim has an extensive procedural history beginning in March 1984.  What is not in dispute is that the Veteran was notified of the denial of his claim in March 1989.  It was not until July 26, 1996, that he filed a petition to reopen his claim for service connection.  In December 1996, the RO again denied the Veteran's claim for a psychiatric disorder.  The Veteran then perfected an appeal to the Board.  In a September 1999 decision, the Board reopened the Veteran's previously denied claim and denied it on the merits.  

The Veteran subsequently filed a petition to reopen his claim in January 2000.  A March 2000 rating decision denied to reopen the claim on the basis new and material evidence had not been submitted.  The Veteran was notified of this denial in an April 2000 letter.  The Veteran did not file a timely notice of disagreement with this determination, and no new and material evidence pertinent to the issue was physically associated with the claims folder within one year of the rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014).  

On October 2, 2002, he filed an application to reopen a claim of service connection for a psychiatric disorder.  In December 2011, the Board granted the Veteran's claim of entitlement to service connection for bipolar disorder, and the RO assigned an effective date of October 2, 2002.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which was received by VA on October 2, 2002.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, under the law, there is no basis to assign an earlier effective date for service connection for bipolar disorder.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
	
Earlier Effective Date Claim for a TDIU

In December 2011, the RO assigned an effective date of October 2, 2002, for a grant of service connection for bipolar disorder.  Based solely on this disability, the RO determined the Veteran was entitled to a TDIU effective October 2, 2002.  See 38 C.F.R. § 4.16(a) (2014).  As with his claim for an earlier effective date for a grant of service connection for bipolar disorder, the Veteran asserts that he is entitled to a TDIU from July 26, 1996, the date of his original claim for service connection for a psychiatric disorder.  

TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam). 

Service connection only is in effect for bipolar disorder, evaluated at 70 percent disabling effective October 2, 2002.  Since there are no other service connected disabilities upon which a TDIU may be granted, there is no basis to award a TDIU prior to October 2, 2002.  As such, a TDIU may not be awarded prior to that date.   

Earlier Effective Date Claim for DEA Benefits

DEA benefits may be paid to dependents of a Veteran whose has a service-connected disability that is rated permanent and total.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a), 21.3021.  A total disability may be assigned where a Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.

In a December 2011 rating decision, the RO granted DEA benefits effective October 2, 2002 (the effective date of the grant of a TDIU).  Because the Board already has determined the Veteran is not entitled to an earlier effective date than October 2, 2002, for the award of a TDIU, he also is not entitled to an earlier effective date than October 2, 2002, for the award of DEA benefits.


ORDER

Entitlement to an earlier effective date than October 2, 2002, for a grant of service connection for bipolar disorder is denied.

Entitlement to an earlier effective date than October 2, 2002, for a grant of a TDIU is denied

Entitlement to an earlier effective date than October 2, 2002, for a grant of DEA benefits is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


